

117 HR 4622 IH: To designate the facility of the United States Postal Service located at 226 North Main Street in Roseville, Ohio, as the “Ronald E. Rosser Post Office”.
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4622IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Balderson (for himself, Mr. Jordan, Mr. Ryan, Mr. Gonzalez of Ohio, Mrs. Beatty, Mr. Davidson, Mr. Turner, Ms. Kaptur, Mr. Wenstrup, Mr. Chabot, Mr. Joyce of Ohio, Mr. Latta, Mr. Gibbs, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 226 North Main Street in Roseville, Ohio, as the Ronald E. Rosser Post Office.1.Ronald E. Rosser Post Office(a)DesignationThe facility of the United States Postal Service located at 226 North Main Street in Roseville, Ohio, shall be known and designated as the Ronald E. Rosser Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Ronald E. Rosser Post Office.